Citation Nr: 1309196
Decision Date: 03/19/13	Archive Date: 06/28/13

DOCKET NO. 09-29 116      DATE MAR 19 2013

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to March 30, 2011 and in excess of 40 percent beginning on that date for the service-connected anterior lumbar spondylolisthesis with low back strain.

2. Entitlement to a separate compensable rating for the service-connected low back disability on the basis of related radiculopathy or neurological deficit.

3. Entitlement to a total rating for compensation purposes based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD 

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from May 1960 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO that assigned an increased rating of 10 percent for the service-connected low back disability.

The Veteran also initiated an appeal for an increased rating for the service-connected hemorrhoids, but the July 2009 Substantive Appeal specifically limited the appeal to the claim for increase for the service-connected low back disability.

In a May 2011 rating decision, the RO increased the rating for the service-connected low back disability to 40 percent, effective on March 30, 2011. Since the Veteran did not express satisfaction with the increase, the matter remains in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).

During the course of the appeal, the Veteran is also shown to have initiated an appeal from a January 2009 rating decision by the RO for an increased rating for the service-connected prostate disability.

In addition, the Veteran is shown to have initiated an appeal from a May 2011 rating decision by the RO that granted service connection and assigned an initial rating for the service-connected asbestosis.

While Statements of the Case were issued in October 2009 and May 2011, respectively, the Veteran did not timely perfect his appeal as to these matters. Hence, these matters are not deemed to be before the Board for consideration.

-2-

In July 2009, the Veteran requested a hearing; however, he withdrew his request.

New evidence in support of the claim for a TDIU rating has been received without a waiver of initial consideration by the RO. It is referred for such review .

The issues of a separate compensable rating for the service-connected low back disability on the basis of related radiculopathy or neurological deficit and entitlement to a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. For the period of the appeal prior to March 30, 2011, the service-connected lumbar spondylolisthesis with low back strain is shown to have been manifested by a functional loss due to pain that more nearly approximates that of forward flexion of the thoracolumbar spine restricted to less than 60 degrees but greater than 30 degrees.

2. For the period of the appeal beginning on March 30, 2011, the service-connected lumbar spondylolisthesis with low back strain is not shown to have been manifested by favorable ankylosis of the thoracolumbar spine or incapacitating episodes due to intervertebral disc syndrome.

CONCLUSIONS OF LAW

1. The criteria for the assignment of an increased rating of 20 percent, but not higher, for the service-connected lumbar spondylolisthesis with low back strain for the period of the appeal prior to March 30, 2011 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a including Diagnostic Codes (Codes) 5237, 5239, 5242 (2012).

-3-

2. The criteria for the assignment of a rating in excess of 40 percent for the service-connected lumbar spondylolisthesis with low back strain for the period of the appeal beginning on March 30, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a including Codes 5237, 5239, 5242 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VCAA applies to the instant claim. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183(2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112(2004).

-4-

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

The March 2007 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations outlined above.

In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim. He was also given general notice regarding how disability ratings are assigned, disability ratings, and effective dates of awards.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2002).

The service treatment records are associated with his claims file and VA has obtained all pertinent/identified records that could be obtained. The RO arranged for VA examinations that are deemed to be adequate for rating and adjudication purposes. See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). VA's duty to assist is met.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

-5-

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. See 38 C.F.R. §§ 3.102, 4.3.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007). As discussed below, the Board finds that staged ratings are assigned but not warranted in this case.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination,

-6-

pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45.

The service-connected lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral strain):

The General Rating Formula for Diseases and Injuries of the Spine (General formula): (For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) provides the following rating criteria with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation is assignable where there is forward flexion of the thoracolumbar spine greater than 60 degrees but no greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertical body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assignable where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

-7-

A note (2) to this code indicates that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is from 0 to 30 degrees, and left and right lateral rotation is from 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare- ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5243 (intervertebral disc syndrome), an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 month period.

An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

An evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

-8-

The General Formula notes that a separate rating may be considered and assigned for objective neurological manifestations of the service-connected low back disability. See Note 1.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.

When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a.

Analysis

In connection with an April 2007 VA QTC examination, the Veteran complained of having back pain, stiffness and weakness. The pain traveled to his right leg and occurred twice a month with each episode lasting 3 days. The level of pain was 7 and was elicited by physical activity and relieved by rest and medication. During episodes of pain, he could function with medication, and there were no episodes of incapacitation. From a functional standpoint, impairment was due to pain with bending and lifting.

On examination, there was no evidence of radiating pain on movement or muscle spasm. Tenderness was noted in the lumbar area, and the bilateral straight leg raise test was negative. Ankylosis of the lumbar spine was not present, and the range of motion studies revealed that flexion was to 70 degrees with pain at 50 degrees. Extension, bilateral lateral flexion and bilateral rotation were to 30 degrees with pain beginning at 20 degrees. The joint function was additionally limited after repetitive motion by pain, fatigue and lack of endurance with pain having the most functional impact.

-9-

There was no additional limitation after repetitive use due to weakness or incoordination. There was normal curvature of the spine, but there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement. Neurologically, his motor and sensory functions were within normal limits, and his reflexes at the knees and ankles were 1+.

The July 2007 X-ray studies of the lumbar spine revealed findings of degenerative changes.

In December 2008, the Veteran reported that his back pain was so significant that it was difficult to dress and put his shoes on. Raising and lifting his feet also created pain and muscle spasms in his lower back. The pain lessened somewhat with medication.

An October 2009 private neurological consultation indicated that the Veteran complained of low back pain and paresthesias in the left leg. The pain was 7/10 in severity and radiated to the left posterior leg in a nonspecific distribution. The pain was worse in the morning and at night and interfered with his sleep. It was aggravated by bending, lifting, prolonged sitting, prolonged standing, and walking long distances. The pain was alleviated by rest. He denied having weakness, changes in sensation in the legs, and bladder/bowel dysfunction.

On examination, there was mild lower lumbar tenderness to palpation and increased back pain with flexion. Bilateral knee reflexes were 2+, and bilateral ankle reflexes were 1+. No sensory deficits were found.

At an October 2009 QTC VA examination, the Veteran complained of having back spasm, decreased motion, paresthesia, numbness, leg weakness and urinary problems; he did not have stiffness, fatigue or bowel problems. His back pain radiated to the legs and the level of pain was described as moderate. The pain was exacerbated by physical activity and relieved by rest and medication. He was unable to function during periods of pain, but could function with medication.

-10-

During flare-ups, the Veteran had functional impairment with an inability to perform normal body movements due to pain and limited and weakened joint movement. He was not receiving treatment for his back condition and he did not have incapacitating episodes.

On examination, there was no evidence of radiating pain on movement or muscle spasm. Tenderness was noted and spinal contour was not preserved due to tenderness and guarding. Muscle tone was normal, and there was no atrophy in the limbs or ankylosis of the thoracolumbar spine.

The range of thoracolumbar spine motion was that of flexion to 70 degrees with pain beginning at 65 degrees. Extension, bilateral lateral flexion and bilateral rotation were to 25 degrees. Joint function of the spine was additionally limited after repetitive use by pain and weakness, which had major functional impact. There was no additional limitation with repetition due to fatigue, lack of endurance or incoordination.

Neurologically, the lumbar spine sensory function was impaired in the left lateral leg and foot. Reflexes and motor testing were normal. There were signs of lumbar intervertebral disc syndrome that was most likely the sciatic nerve and did not cause bowel or bladder dysfunction.

The private treatment records from 2010 to 2012 showed that the Veteran had low back complaints, but no specific findings were reported other than spasm in March 2010. An addendum indicated that the service-connected low back disability includes signs of lumbar intervertebral disc syndrome with sciatic nerve involvement and that the urinary dysfunction/incontinence was secondary to this. The effect of the Veteran's back disability on his daily activity was that he fatigued easily and was limited in walking, bending, exercise and stooping.

An April 2010 consultation report indicated that the Veteran had a combination of mechanical pain secondary to lumbar facet arthrosis and radiating pain in his leg due to listhesis that might have caused intermittent impingement of the nerve roots.

-11-

An MRI did not show significant impingement from the last year. It was noted that physical therapy only helped temporarily in the past, and other forms of treatment were considered.

The Veteran reported that his pain was rated 8 on a scale of 0 to 10 and worsened with movement, bending and lying down for long periods of time. It improved with resting, sitting, standing, changing positions and medication. He reported having numbness, tingling, paresthesias and weakness; he denied having bowel or bladder incontinence.

On examination of the spine, there was generalized tenderness and restricted lateral rotation that was to 40 degrees, bilaterally, with pain. Flexion and extension were tolerated. Reflexes in both lower extremities were 1+ at the patella and symmetrical and a trace at the Achilles. There was a positive straight leg raise on the left at 70 degrees, and the right was negative. Sensory and motor testing in the lower extremities was normal.

On March 2011 QTC VA examination, the Veteran complained of having back spasm, decreased motion, paresthesia, numbness and leg weakness; he did not have stiffness, fatigue, or bowel or urinary problems. He had episodic pain occurring 3 times a day with each episodes lasting 1 hour. The pain originated in the back and radiated to the back of the legs and to the shoulders. The pain was reported as severe and was exacerbated by physical activity.

The symptoms were relieved by rest and medication, and at times of pain, he was unable to function. Flare-ups were described as being "unable to perform normal working movements of body due to pain," and a decreased range of motion. He denied having any incapacitating episodes during the past 12 months.

On examination, the Veteran had an antalgic gait due to back pain. His walk was unsteady and he was assisted by the use of a cane. There was no evidence of radiating pain on movement and muscle spasms were absent. No tenderness was noted but there was guarding of movement that was described as very limited range of motion.

-12-

Thoracolumbar extension and flexion were to 10 degrees with pain at the end range and bilateral lateral flexion and rotation were to 0 degrees. There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination with repetitive motion. The spinal contour was preserved although there was guarding.

There was no evidence of weakness and muscle tone, atrophy in the limbs or ankylosis of the thoracolumbar spine. The straight leg test was positive on the right and negative on the left. There were no sensory deficits consistent with a diagnosis of intervertebral disc syndrome, but the Veteran did report having numbness of the entire legs that was not consistent with any known condition of the lumbar spine except complete paralysis and reflexes.

Lumbosacral motor weakness could not be assessed due to guarding, but the reflexes of the lower extremities were 2+ of the knee and ankle jerk; there was no sign of reflex pathology. Lumbar X-ray studies revealed findings of a grade 1 spondylolisthesis of L4 relative to L3 and L5.

At an April 2012 VA examination, the Veteran reported having back pain that radiated and was aggravated by bending, lifting, prolonged sitting, standing and walking long distances. Rest and medication alleviated his symptoms. He also reported having paresthesia in the left posterior thigh.

The range of motion studies revealed forward flexion was performed to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees. Pain was noted at the end range for each range of motion tested, and there was no additional limitation with repetitive motion.

The examiner found no evidence of functional loss or impairment of the thoracolumbar spine, but there was localized tenderness and pain to palpation for joints and/or soft tissue of the thoracolumbar spine that was further described as lumbar spasm and tenderness.

- 13-

The Veteran had guarding or muscle spasm of the thoracolumbar spine but it did not result in abnormal gait or spinal contour. Muscle strength testing was normal, and there was no evidence of atrophy. Reflexes and sensory testing was also normal.

Straight leg raise testing was negative, bilaterally, and there were no radicular pain or signs or symptoms due to radiculopathy. In particular, there was not constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness in either lower extremity. There were no other neurological symptoms present, and there was no evidence of intervertebral disc syndrome.

The Veteran walked with the assistance of a cane and x-ray studies showed findings of arthritis in the thoracolumbar spine. There were no other findings, and the examiner indicated that the Veteran's spine disability did not impact his ability to work.

On this record, for the period of the appeal prior to March 30, 2011, the service-connected lumbar spine disability is shown to have been productive of a functional loss due to pain that more closely resembles that of forward flexion of the thoracolumbar spine restricted to less than 60 degrees but more than 30 degrees.

To the extent that the Veteran is not shown to have had a limitation of motion or functional loss due to pain with restriction to less than 30 degrees during this period prior to the VA examination in March 2011, a 40 percent rating is not for application.

Accordingly, on this record, an increased rating of 20 percent for the service-connected lumbar spine disability is assignable for the period of the appeal prior to March 30, 2011.

With respect to a higher rating in excess of 40 percent, the service-connected lumbar spine disability picture is not shown to be manifested by unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

-14-

Accordingly, on this record, the service-connected lumbar disability does not warrant a rating higher than 40 percent beginning on March 30, 2011.

ORDER

An increased rating of 20 percent, but no more for the period of the appeal prior to March 30, 2011 for the service-connected lumbar spondylolisthesis with low back strain is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 40 percent for the service-connected lumbar spondylolisthesis with low back strain is denied.

REMAND

The Veteran asserts in this appeal that he experiences pain that radiates into his extremities as the result of the service-connected lumbar spine disability. Neurological disorders of the sciatic nerve are rated pursuant to 38 C.F.R. § 4.124a, Code 8520.

The October 2009 examination contains complaints of neurological impairment in the left lower extremity. Although reflexes were normal, there was noted to be impaired sensory function. Abnormal reflexes in both lower extremities were noted in April 2010, and the examiner indicated that there was intermittent nerve root impingement. He also had a positive straight leg test on the left in April 2010 and on the right in March 2011.

However, the most recent VA examination in April 2012 found no evidence of radiculopathy or intervertebral disc syndrome.

- 15-

Accordingly, on this record, the Board finds that additional development is required to determine the nature and likely etiology of the claimed manifestation involving the Veteran's extremities.

The Court also has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of a rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).

Therefore, the Veteran's claim for a higher rating for the service-connected low back disability includes a claim for TDIU rating. He asserts that he is unemployable due to his service-connected disabilities.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b) (2012).

The service-connected disabilities meet the schedular requirements and the Veteran submitted a claim that indicated he had not worked since 2004 due to his back disorder.

Although the TDIU claim was denied in a June 2012 rating decision, the RO relied on an April 2012 VA examination that provided an opinion but no rationale.

A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

-16-

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to whether the Veteran is entitled to TDIU rating. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2. The RO should take appropriate steps to send the Veteran and his representative, a letter requesting that he provide information to enable VA to obtain copies any outstanding records referable to treatment received for the service-connected low back disability since 2011.

After securing any necessary release forms, with full address information, copies of all records of medical treatment not currently associated with the Veteran's claims file should be requested. All records obtained pursuant to this request must be included in the Veteran's claims file. If the search for such records has negative results, documentation to that effect should be included in the claims file.

4. The Veteran should then be scheduled for a VA examination(s) to determine the current severity of the service-connected low back disability to include whether he is experiencing related manifestations due to radiculopathy involving the lower extremities.

- 17-

The claims file and a copy of this remand must be made available to and reviewed by the examiner(s). All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.

Based on a review of the claims file and the results of the examination, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran is experiencing radiculopathy or other neurological manifestations involving the lower extremities due to the service-connected low back disability.

In addition, the VA examiner should provide an opinion as to whether the Veteran is precluded from performing substantially gainful employment consistent with his education and work experience by his service-connected low back disability. Any opinion the examiner provides must be accompanied by an explanation of the rationale.

5. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 18-

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

-19-



